J-A16031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JENNIFER KOCHAN                           :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
             v.                           :
                                          :
                                          :
JON J. KOCHAN                             :
                                          :
                     Appellant            :   No. 1291 MDA 2019

                Appeal from the Decree Entered July 5, 2019
             in the Court of Common Pleas of Wyoming County
                     Civil Division at No(s): 2014-1172

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED OCTOBER 22, 2020

      Jon   J.    Kochan   (“Husband”)   appeals   from   the   Order    equitably

distributing the marital assets of Husband and Jennifer Kochan (“Wife”),

which was made final by the entry of the July 5, 2019, Divorce Decree. We

affirm.

      In its Opinion, the trial court summarized the relevant factual and

procedural history underlying this appeal, which we incorporate fully herein

by reference, with the following addendum.           See Trial Court Opinion,

3/27/19, at 3-13.

      On March 27, 2019, the trial court issued an Order, which overruled

Husband’s Exceptions, and an Opinion in support of its Order.           On July 5,

2019, the trial court entered a Divorce Decree, which incorporated the

Divorce Master’s September 14, 2018, Report and Recommendation.
J-A16031-20


Husband filed a timely Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

        On appeal, Husband raises the following claims for our review:

        1. Did the trial court err and/or abuse its discretion in accepting
        the Report and Recommendation of the Master in Divorce on the
        basis of unstated credibility determinations of the parties?

        2. Did the trial court abuse its discretion or commit an error of
        law where it appears from a review of the record that there is
        inadequate evidence to support the Master in Divorce’s findings?

        3. Did the trial court abuse its discretion or commit an error of
        law in accepting the Master’s recommendation of a 60%/40%
        [division] of the value of the marital property without
        consideration of the factors set forth in Section 3502(a) of the
        Pennsylvania Divorce Code[1]?

        4. Should the matter be remanded to the [trial c]ourt to correct
        certain factual errors of the Master, which were adopted by the
        [trial c]ourt in error?

Brief for Appellant at 4 (footnote added).

        Initially, we must determine whether Husband has preserved these

claims for our review by filing a voluminous Pa.R.A.P. 1925(b) Statement.

Pennsylvania Rule of Appellate Procedure 1925(b) states, in relevant part, as

follows:

        (b) Direction to file statement of errors complained of on
        appeal; instructions to the appellant and the trial court. If
        the judge entering the order giving rise to the notice of appeal
        (“judge”) desires clarification of the errors complained of on
        appeal, the judge may enter an order directing the appellant to

____________________________________________


1   See 23 Pa.C.S.A. § 3502(a).



                                           -2-
J-A16031-20


     file of record in the trial court and serve on the judge a concise
     statement of the errors complained of on appeal (“Statement”).

                                   ***

           (4) Requirements; waiver.

                 (i) The Statement shall set forth only those errors
                 that the appellant intends to assert.

Pa.R.A.P. 1925(b) (emphasis added).

     This Court has held that where two appellants had raised 49 issues

and 55 issues, respectively, in their Pa.R.A.P. 1925(b) statements, both

appellants had failed to preserve any claims on appeal. Kanter v. Epstein,

866 A.2d 394, 402 (Pa. Super. 2004). The Court reasoned that,

     [b]y raising an outrageous number of issues, the [appellants]
     have deliberately circumvented the meaning and purpose of Rule
     1925(b) and have thereby effectively precluded appellate review
     of the issues they now seek to raise. … [T]he [appellants’]
     voluminous Rule 1925(b) [s]tatements did not identify the
     issues that the [appellants] actually intended to raise
     before the Superior Court. The [appellants’] Rule 1925(b)
     Statements identify significantly more issues than [they] could
     possibly raise on appeal due to the appellate briefing limitations
     requiring that the [s]tatement of the question involved not
     exceed fifteen lines, and in any event, one page. See Pa.R.A.P.
     2116(a). … This forced the trial court to guess which issue the
     [appellants] would actually raise on appeal. This Court has
     previously explained that “[w]hen a court has to guess what
     issues an appellant is appealing, that is not enough for
     meaningful review.” Commonwealth v. McCree, 857 A.2d
188, 192 (Pa. Super. 2004).

Kanter, 866 A.2d at 402 (emphasis added).

     Relevantly, this Court has applied the holding in Kanter to an

equitable distribution dispute in a divorce proceeding. Jones v. Jones, 878


                                   -3-
J-A16031-20


A.2d 86, 90 (Pa. Super. 2005).       In Jones, this Court found that the

appellant had waived all claims on appeal where she included 29 issues in

her seven-page Rule 1925(b) statement. The Court stated that “[appellant]

engaged in misconduct when she attempted to overwhelm the trial court by

filing a Rule 1925(b) [s]tatement that contained a multitude of issues that

[the appellant] did not intend to raise and/or could not raise before this

Court.” Id.

      Here, Husband’s Rule 1925(b) Statement identifies 65 issues and is

thirteen pages in length.    Significantly, it appears that Husband did not

intend to raise with this Court 45 of the issues that he had set forth in his

Rule 1925(b) Statement, because he only addresses 20 issues in his

appellate brief. See Brief for Appellant at 18-34. The trial court declined to

issue a Rule 1925(a) opinion, and instead relies on the March 27, 2019,

Opinion it issued in response to Husband’s Exceptions. See Order, 8/27/19.

Despite its best efforts to address all of Husband’s claims, the trial court’s

March 27, 2019, Opinion failed to address 14 of his claims at all, and of the

52 claims that it does address, most of the responses consist of one or two

summarily dismissive sentences. Consequently, we conclude that Husband




                                    -4-
J-A16031-20


has waived all issues on appeal.2 See Pa.R.A.P. 1925(b); Kanter, supra;

Jones, supra.

       Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2020




____________________________________________


2 We note that the instant case is a simple dispute between two parties over
equitable distribution in a divorce, and not a complicated case that may
require numerous issues to be raised. See Eiser v. Brown & Williamson
Tobacco Corp., 938 A.2d 417, 427 (Pa. 2007) (finding that appellants had
preserved their claims, despite raising 24 issues with sub-issues, because
the appellants had “brought forth a complicated multi-count lawsuit with
numerous defendants resulting in many trial court rulings.”).



                                           -5-
Circulated 09/30/2020 04:22 PM